Order entered October 19, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00362-CR
                                        No. 05-18-00363-CR
                                        No. 05-18-00364-CR

                                     JOHN F. SEAY, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                               ORDER
        We REINSTATE this appeal.

        On September 27, 2018, we ordered court reporter Lisabeth Kellet to file a supplemental

reporter’s record containing a true and correct playable copy of State’s Exhibit 1 by October 7,

2018. To date, the exhibit has not been filed and we have had no communication from Ms.

Kellett. We ORDER State’s Exhibit No. 1 filed WITHIN FIVE DAYS OF THE DATE OF

THIS ORDER. If the exhibit is not filed by October 26, 2018 at 5:00 p.m., we will order that

court reporter Lisabeth Kellet not sit until the exhibit is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; to Lisabeth Kellett,
court reporter, 203rd Judicial District Court; to Bruce Anton, and to the Dallas County District

Attorney’s Office.

       We DIRECT the Clerk to send a copy of the order by first-class mail, to John Seay, 1822

Young Street, Dallas, TX 75201.

       These appeals were abated for a hearing to determine whether appellant should be

allowed to represent himself in these appeals. Because we are still awaiting the trial court’s

findings and, if appropriate, appellant’s signed waiver of counsel in substantially the form

provided by article 1.051(g) of the code of criminal procedure, we again ABATE these appeals

to allow the trial court to comply with our September 28, 2018 order.




                                                    /s/    LANA MYERS
                                                           JUSTICE